            Case 21-30710 Document 177 Filed in TXSB on 04/12/21 Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    In re                                                      Chapter 11

    CASTEX ENERGY 2005 HOLDCO, LLC, et al.1                    Case No. 21-30710 (MI)

                                                               (Jointly Administered)
                                                               Re: ECF # 66



                    NOTICE OF SERVICE OF THIRD-PARTY SUBPOENAS



            PLEASE TAKE NOTICE, that the Official Committee of Unsecured Creditors of Castex

Energy 2005 Holdco, LLC, et al. (the “Committee”) pursuant to Rule 45(a)(4) of the Federal Rules

of Civil Procedure, made applicable in these proceedings pursuant to Rule 9016 of the Federal

Rules of Bankruptcy Procedure, issued the Subpoenas attached hereto as Exhibit “A”,

commanding the production of the documents identified therein from the person or entities

identified below on or before the dates stated in the Subpoenas at the offices of Stewart Robbins

Brown & Altazan, LLC:

Intrepid Partners, LLC
Thompson Knight, LLP
Capital One, National Association
Gregory Miller
David Alexander
Daniel Gillett
Richard Sherrill
John R. Stoika
Citibank, NA
Lasalle Wacker
OCM ENGY Holdings II CTB, L.L.C.
1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Castex Energy 2005 Holdco, LLC (6832); Castex Energy 2005, LLC (6832);
Castex Energy Partners, LLC (6832); and Castex Offshore, Inc. (8432) (collectively, the “Debtors”). The Debtors’
mailing address is: One Memorial City Plaza, 800 Gessner Rd., Suite 925, Houston, TX 77024.

                                                                                                       Page | 1
        Case 21-30710 Document 177 Filed in TXSB on 04/12/21 Page 2 of 2




Cross Ocean USSS Fund I (A) Del Feeder
Cetus III Castex Energy Blocker, L.L.C.
Castex MIPCO, LLC
LJ Castex Energy Blocker, LLC
Cross Ocean CTX Holdings LLC
BancAmerica Securities, Inc.
Banc of America Securities, L.L.C.
Banc America Credit Products, Inc.
Iberiabank



                                      STEWART ROBBINS BROWN & ALTAZAN, LLC

                               By:    /s/ P. Douglas Stewart, Jr.
                                      Paul D. Stewart, Jr. (LA. Bar # 24661, admitted SDTX)
                                      William S. Robbins (TX Bar # 24100894)
                                      Brandon A. Brown (TX Bar # 24104237)
                                      Baton Rouge, LA 70801-0016
                                      Telephone: (225) 231-9998
                                      Facsimile: (225) 709-9467
                                      Email: dstewart@stewartrobbins.com
                                              wrobbins@stewartrobbins.com
                                              bbrown@stewartrobbins.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of April 2021, a true and correct copy of the foregoing
Notice of Service of Third-Party Subpoenas was sent via ECF Noticing to all parties registered to
receive CM/ECF Notices in this case.

                                              /s/ P. Douglas Stewart, Jr.
                                              P. Douglas Stewart, Jr.




                                                                                            Page | 2
